The plaintiff’s “Motion For Permission To File Typewritten Brief And Appendix And That The Supreme Court Not Direct Subsequent Printing At Plaintiff’s Expense,” filed in the Superior Court in New Haven County and forwarded to this court where there is pending a motion to expedite the appeal, is remanded to the Superior Court in New Haven County with direction to determine and make a finding with respect to the plaintiff’s claim of indigency and financial inability to comply with § 723 of the Practice Book, as amended. Pending compliance with this order, decision on the plaintiff’s motion to expedite the appeal is necessarily held in abeyance.